Citation Nr: 0900945	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-02 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 1974, the RO denied the veteran's claim for 
service connection for bilateral hearing loss because the 
evidence did not relate the veteran's current bilateral 
hearing loss to service.  In October 2004, the veteran filed 
a claim to reopen his claim of entitlement to service 
connection for bilateral hearing loss in addition to a claim 
of entitlement to service connection for tinnitus, but did 
not submit additional medical evidence to support his claim 
of entitlement to service connection for bilateral hearing 
loss.  In an April 2005 decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss because no new and material evidence was of 
record.  In this decision, the RO also denied the veteran's 
claim for tinnitus because no evidence of a medical diagnosis 
was of record.  In September 2005, the veteran was afforded a 
VA audiological examination.  Based on the findings of this 
examination, in September 2005, the RO granted service 
connection for tinnitus and right ear hearing loss, but 
continued to deny left ear hearing loss because the evidence 
submitted was not new and material.  In October 2005, the 
veteran filed a notice of disagreement, but did not submit 
additional medical evidence regarding hearing loss.  In 
October 2005, the RO continued to deny left ear hearing loss 
on the basis that new and material evidence was not of 
record.  In January 2006, the veteran was afforded a second 
VA audiological examination in which the examiner opined that 
the veteran's left ear hearing loss was not related to active 
service.  Based on this examination, in January 2006, the RO 
re-opened and denied the veteran's claim of entitlement to 
service connection for left ear hearing loss.  The RO's 
January 2006 decision regarding whether new and material 
evidence was received, however, is not binding on the Board, 
and the Board must decide whether new and material evidence 
has been received to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for left ear hearing loss was denied 
by an unappealed October 1974 rating decision.

3.  The additional evidence received since the October 1974 
RO decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The October 1974 RO decision which denied service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for left ear hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  
3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Prior to the adjudication of the veteran's claim, a December 
2004 letter fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. 
App. 1, 9-10 (2006) (holding that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish entitlement to the underlying claim).  The 
veteran was notified of the basis for the prior denial of his 
claim for hearing loss in the left ear, and of evidence that 
was needed to reopen his claim.  He was also notified of the 
evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and 
what information and evidence he was expected to provide, and 
that VA would assist him in obtaining evidence, but that it 
was ultimately his responsibility to provide VA with any 
evidence pertaining to his claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The veteran was also notified that his 
service treatment records were destroyed by fire in 1973.  

The Board notes that none of the veteran's service treatment 
records are available for review.  The veteran's service 
treatment records were requested from the National Personnel 
Records Center (NPRC) and the NPRC provided a response in 
August 1974, indicating that the veteran's record was fire 
related and that there were no service treatment records or 
surgeon general's office reports.  See August 1974 NPRC 
letter.  

In cases where the veteran's service treatment records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened 
duty includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The veteran reported to the RO that he believed his service 
treatment records and VA treatment records may be located at 
the VA Medical Centers in Minneapolis, Minnesota and 
Milwaukee, Wisconsin.  As indicated in the March 2007 
supplemental statement of the case, the RO requested all 
records from the VA Medical Treatment Centers in Minneapolis 
and Milwaukee.  VA treatment records from the Minneapolis 
facility were obtained and will be discussed further below.  
No VA treatment records were found at the Milwaukee facility 
and no service treatment records were found at either VA 
Medical Center.

In this case, the veteran's VA treatment records have been 
obtained and associated with the claims file.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The Board notes that the veteran was afforded VA examinations 
in September 2005 and January 2006 in connection with the 
claim of entitlement to service connection for left ear 
hearing loss.  See 38 C.F.R. § 3.159(c)(4).

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim of service connection 
for left ear hearing loss, any questions as to the 
appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the veteran has been made aware of the 
information and evidence necessary to reopen his claim and of 
the evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  



New and Material Evidence 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  Service connection may also be granted for 
certain chronic diseases, such as hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for left ear hearing loss 
was denied by the RO in October 1974.  There was no appeal of 
this rating decision, and it became final.  Therefore, the 
laws and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the October 1974 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

Evidence of record at the time of the October 1974 rating 
decision consisted of an August 1964 VA hospital report, 1974 
VA outpatient records, a September 1974 VA audiological 
examination and an October 1974 VA ear, nose, and throat 
(ENT) examination.  The September 1974 VA audiological 
examination contained the first diagnosis of bilateral 
hearing loss, approximately eighteen years after separation 
from service.  In the subsequent October 1974 VA ENT 
examination, the veteran reported that his hearing loss was 
due to service.  

By rating action in October 1974, the RO denied service 
connection for bilateral hearing loss on the basis that there 
was no evidence of hearing loss in service and no evidence 
showing a relationship between the veteran's current hearing 
loss and service.  The RO specifically stated that medical 
evidence above did not show any relationship between the 
present hearing condition and the veteran's period of active 
duty, and therefore, service connection was denied.  

The evidence added to the record since the October 1974 
rating decision included VA treatment records from 1980 to 
2006, a September 2005 VA audiological examination, and a 
January 2006 VA ear disease examination.  

The VA treatment records showed that the veteran was seen on 
several occasions for a left ear infection from 1964 to 1986.  
The records also showed that the veteran underwent 
canaloplasty surgery on the left ear in April 1980, and 
revision paparella canaloplasty surgery on the same ear in 
September 1980.  

In September 2005, the veteran was afforded a VA audiological 
examination for the express purpose of determining the nature 
and etiology of his current left ear hearing loss.  The 
veteran reported bilateral hearing loss since service and 
said that he had difficulty hearing the television at a 
normal volume and with background noise.  He reported noise 
exposure at the firing range, but said that he mainly worked 
in the kitchen where it was quiet.  Audiological findings in 
the left ear revealed a mild to moderately severe hearing 
loss from 250 Hz through 2000 Hz with a profound mixed 
hearing loss at 3000 Hz and 4000 Hz.  Left ear acoustic 
results could not be assessed and the speech discrimination 
score was 84 percent.  The diagnosis was moderate to severe 
sensorineural hearing loss from 500 Hz to 4000 Hz in the left 
ear.  The examiner indicated that the veteran had mixed 
hearing loss in the left ear and opined that it was 
manifested sometime after service.  The examiner commented 
that there was a medical issue involving the left ear that 
required further evaluation by a specialist, and referred the 
veteran to the ENT clinic for further evaluation.  The Board 
notes that the examiner accepted the veteran's history of in 
service noise exposure, and maintained that his hearing loss 
did not occur until sometime after service.  Therefore, no 
medical nexus was established in this examination and the RO 
continued to deny the veteran's claim of entitlement to 
service connection for left ear hearing loss in the April 
2005 rating decision.

Parenthetically, the Board notes that the veteran's hearing 
loss in the right ear was not of a mixed type, but 
sensorineural in nature.  The examiner opined that it was as 
likely as not that right ear hearing loss and at least a 
portion of the veteran's tinnitus were the result of noise 
exposure in service.  By rating action in April 2005, the RO 
granted service connection for right ear hearing loss and 
tinnitus.  

In a January 2006 VA ear disease examination, the veteran 
reported a history of a jeep accident and a mine explosion in 
service.  He stated that he suffered a ruptured left eardrum 
and that he had intermittent drainage from that ear ever 
since.  The veteran also reported bilateral tinnitus 
affecting the right ear more than the left.  The examiner 
indicated that the audiological findings in 1974 showed a 
sensorineural hearing loss in the upper frequencies with 
primarily conductive loss in the low frequencies.  On the 
current examination, there was a mastoid cavity and an 
incision behind the ear from the prior canaloplasty 
surgeries.  The examiner noted that the veteran had residual 
perforation of the tympanic membrane, but no current evidence 
of drainage.  

The examiner indicated that the veteran's hearing in the left 
ear in 1974 was within normal limits through 4000 Hz and 
showed a primarily sensorineural loss afterward, which 
indicated that the reported explosion and eardrum rupture in 
service was not a factor in his hearing problems at that 
time.  The examiner also indicated that there was no evidence 
of conductive hearing loss at that time.  He opined that the 
veteran's conductive hearing loss occurred sometime after 
1974, most likely with his mastoidectomy in 1980.  The Board 
notes that the examiner accepted the veteran's history of in 
service noise exposure, yet concluded that it was not likely 
that the conductive component of his hearing loss in the left 
ear was related to military service.  With regard to the 
right ear, the examiner noted intermittent tinnitus in the 
right ear that affected the right ear more than the left.  He 
also concluded that right ear hearing was good.  

The additional VA medical records, while "new" to the 
extent that they were not previously of record, are not 
"material" in that they do not offer any probative evidence 
showing that the veteran's current left ear hearing loss was 
related to service.  Indeed, they weigh against his claim.  
The evidence of record previously considered by the RO in 
1974 included the veteran's reported history of noise 
exposure in service, a diagnosis of bilateral hearing loss, 
evidence of treatment for hearing loss nearly eighteen years 
after service discharge, and no medical opinion relating the 
veteran's left ear hearing loss to service.  See September 
1974 VA audiological examination; October 1974 VA ENT 
examination.  The evidence of record considered since the 
October 1974 RO decision is cumulative of prior evidence in 
that it reflects the veteran's reported history of noise 
exposure in service, current diagnosis of left ear hearing 
loss, and still provides no competent medical opinion 
relating the current left ear hearing loss to service.  See 
September 2005 VA audiological examination; January 2006 VA 
ear disease examination.  Furthermore, evidence submitted 
since the October 1974 RO decision provides a negative 
medical opinion indicating not only that the veteran's 
current left ear hearing loss is not related to service, but 
that the hearing loss occurred many years after service.  See 
January 2006 VA ear disease examination.

While the veteran believes that his current left ear hearing 
loss is related to noise exposure in service, he is not 
competent to offer a medical opinion, and such testimony does 
not provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  Rather, as noted above, the competent medical 
opinion of record reflects that the examiner considered the 
veteran's assertions regarding noise exposure in service, but 
concluded that his left ear hearing loss was not related to 
service.  Furthermore, the competent opinion reflected that 
the veteran's left ear hearing loss did not have its onset 
until sometime after 1974, nearly eighteen years after 
separation from service.  See January 2006 VA ear disease 
examination.  Therefore, there is no competent medical 
opinion relating the veteran's current hearing loss with 
noise exposure in service.

As a whole, the additional evidence does not offer any new or 
favorable probative information and is merely cumulative of 
evidence already of record.  The evidence previously 
considered showed no evidence of hearing loss in the left ear 
in service or until many years thereafter.  The additional 
evidence showed periodic treatment for left ear problems from 
1980 to the present, including two ear surgeries in 1980, 
which are many years after service without any relationship 
to service.  Moreover, the additional evidence included an 
opinion by an ENT specialist to the effect that the veteran's 
current hearing loss in the left ear was not related to 
service or any incident therein.  Therefore, the Board finds 
that the additional evidence is not new and material, since 
it does not include competent medical findings linking any 
current left ear hearing loss to service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 
(1990).  In this case the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Accordingly, 
a basis to reopen the claim of service connection for left 
ear hearing loss has not been presented.  




ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


